Exhibit 10.1

DEALER MANAGER AGREEMENT

January 21, 2010

Jefferies & Company, Inc.,

as Dealer Manager

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Ruth’s Hospitality Group, Inc., a Delaware corporation (the “Company”), proposes
to distribute transferable rights (the “Rights”) to subscribe for and purchase,
at the election of the holders of the Rights (the “Rights Holders”), an
aggregate of approximately 14,000,000 shares (the “Underlying Shares”), of its
common stock, par value $0.01 per share (the “Common Stock”), to the holders of
record of its Common Stock at 5:00 p.m., Eastern Time, on January 20, 2010 at a
subscription price of $2.50 per full share (the “Rights Offering”). Each Right
consists of a subscription privilege allowing the Rights Holders to purchase
0.579232 shares of Common Stock. Each Right Holder that exercises all its Rights
will have an oversubscription privilege that entitles such Right Holder to
subscribe for additional Underlying Shares at the same subscription price per
full Underlying Share if any Underlying Shares are not subscribed as of the
expiration date by other Rights Holders pursuant to their Rights.

It is anticipated that the Rights will be exercisable for a period of 20 days
(starting on January 21, 2010 and ending on February 9, 2010), unless extended
by the Company (the “Subscription Period”), and that through the next to last
day of the Subscription Period the Rights will be eligible for trading on the
NASDAQ Global Select Market. The terms and the conditions of the Rights Offering
are set forth in the Prospectus (as defined herein) to be used in connection
with the Rights Offering. The Rights and the Underlying Shares are collectively
referred to herein as the “Securities.” This Dealer Manager Agreement, as
amended, supplemented or modified from time to time is referred to herein as
this “Agreement.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-160231)
pursuant to the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), which has been
declared effective by the Commission. “Registration Statement” at any particular
time means such registration statement in the form then filed with the
Commission, including any amendment thereto, any document incorporated by
reference therein and all 430B Information and all 430C Information (each term
as defined herein) with respect to such registration statement, that in any case
has not been superseded or modified. “Registration Statement” without reference
to a time means the Registration Statement as of the effective time pursuant to
Rule 430B(f) of the Securities Act. For purposes of this definition, 430B
Information shall be considered to be included in the Registration Statement as
of the time specified in Rule 430B of the Securities Act.

For purposes of this Agreement, (i) “430B Information” means information
included in a prospectus then deemed to be a part of the Registration Statement
pursuant to Rule 430B(e) of



--------------------------------------------------------------------------------

the Securities Act or retroactively deemed to be a part of the Registration
Statement pursuant to Rule 430B(f) of the Securities Act; (ii) “430C
Information” means information included in a prospectus then deemed to be a part
of the Registration Statement pursuant to Rule 430C of the Securities Act;
(iii) “Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Securities
and otherwise satisfies Section 10(a) of the Securities Act; (iv) “Statutory
Prospectus” with reference to any particular time means the prospectus relating
to the Securities that is included in the Registration Statement immediately
prior to that time, including all 430B Information and all 430C Information with
respect to the Registration Statement (for purposes of the foregoing definition,
430B Information shall be considered to be included in the Statutory Prospectus
only as of the actual time that form of prospectus (including a prospectus
supplement) is filed with the Commission pursuant to Rule 424(b) and not
retroactively); and (v) “Issuer Free Writing Prospectus” means any “issuer free
writing prospectus,” as defined in Rule 433 relating to the Rights Offering or
the Securities, in each case, in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

The (i) execution or delivery of this Agreement by the Company, (ii) Rights
Offering, (iii) performance by the Company of its obligations under this
Agreement, and (iv) transactions contemplated hereby and thereby are referred to
herein collectively as the “Transactions.”

Section 1. Engagement.

 

  (a) Exclusivity. The Company has previously engaged you as financial advisor
pursuant to that certain letter agreement dated July 2, 2009 (as such letter
agreement may be amended or modified, the “Engagement Letter”). The Company
hereby appoints you as the exclusive dealer manager (the “Dealer Manager”) and
authorizes you to act on its behalf in connection with the Transactions as
specified herein, all in accordance with, and subject to the terms and
conditions of, this Agreement and the procedures described in the Rights
Offering Materials (as defined herein) prepared by the Company. On the basis of
the representations and warranties and agreements of the Company herein
contained and subject to and in accordance with the terms and conditions hereof
and of the Rights Offering Materials, you hereby agree to act as Dealer Manager
in connection with the Transactions, and in connection therewith, you shall act
in accordance with your customary practices and shall perform those services in
connection with the Transactions that are customarily performed by investment
banking firms in connection with acting as a dealer manager of rights offerings
of like nature, including, but not limited to, assisting the Company in its
preparation of the Rights Offering Materials, using reasonable efforts to
identify Rights Holders and solicit the exercise of Rights pursuant to the
Rights Offering, communicating generally regarding the Rights Offering with
brokers, dealers, commercial banks, trust companies and other persons, including
other Rights Holders, and facilitating communications with Rights Holders until
the date on which the Subscription Period expires or is otherwise terminated in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

  (b) No Agency or Fiduciary Relationship with the Company. The Company
acknowledges and agrees that you have been retained hereunder to act solely as
Dealer Manager and authorizes you to act in such capacity in connection with the
Transactions. Nothing herein shall be deemed to modify any obligations due to
you under the Engagement Letter. In such capacity, you shall act hereunder as an
independent contractor and shall not be deemed the agent or fiduciary of the
Company or any of its affiliates, equity holders or creditors or of any other
person, and all of your duties pursuant to this Agreement shall be owed solely
to the Company. In soliciting the exercise of Rights pursuant to the Rights
Offering, no securities broker or dealer (other than yourself), commercial bank
or trust company shall be deemed to act as your agent or agent of the Company,
and you, as Dealer Manager, shall not be deemed the agent of any other
securities broker or dealer or of any commercial bank or trust company. The
Company has obtained its own tax, accounting and legal advisors and is not
relying on you or your counsel for such matters.

 

  (c) Communication with Other Parties. The Company authorizes you to
communicate with American Stock Transfer & Trust Company, LLC, in its capacity
as the subscription agent (the “Subscription Agent”) and Georgeson Inc., in its
capacity as the information agent (the “Information Agent,” and together with
the Subscription Agent, the “Agents”) retained by the Company with respect to
matters relating to the Rights Offering.

 

  (d) Limitation on Liability. Neither the Dealer Manager nor any of its
affiliates, partners, directors, officers, consultants, agents, employees or
controlling persons (if any) shall be subject to any loss, claim, damage,
liability or expense owed to the Company or any of the Company’s affiliates or
subsidiaries for any act or omission on the part of any broker or dealer in
securities (other than the Dealer Manager), bank, trust company, nominee or any
other person, and the Dealer Manager shall not be liable for its own acts or
omissions in performing its obligations as Dealer Manager except for any losses,
claims, damages, liabilities and expenses determined in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
directly from any such acts or omissions undertaken or omitted to be taken by
the Dealer Manager through its gross negligence or willful misconduct.

Section 2. The Rights Offering Materials.

 

  (a)

Furnishing of Rights Offering Materials. The Company agrees to furnish you, at
its expense, with as many copies as you may reasonably request of (i) each of
the documents, including the Prospectus, that is filed with the Commission or
any other Federal, state, local or foreign governmental or regulatory
authorities or any court (each an “Other Agency” and collectively, the “Other
Agencies”) and all documents incorporated therein by reference, (ii) each
solicitation statement, disclosure document or other explanatory statement, or
other report, filing, document, release or communication mailed, delivered,
published, or filed by or on behalf of the Company in connection with the Rights
Offering, including a

 

3



--------------------------------------------------------------------------------

 

copy of the form of the Subscription Rights Certificate, the Instructions as to
Use of Ruth’s Hospitality Group, Inc. Subscription Rights Certificates and the
Notice of Guaranteed Delivery, and any Issuer Free Writing Prospectus,
(iii) each document required to be filed with the Commission pursuant to the
provisions of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), pertaining to either the Rights Offering or the
Company during the term of this Agreement and (iv) each appendix, attachment,
modification, amendment or supplement to any of the foregoing and all related
documents (each of (i), (ii), (iii) and (iv), together with each document
incorporated by reference into any of the foregoing, the “Rights Offering
Materials”).

 

  (b) Use of Rights Offering Materials. You are authorized to use the Rights
Offering Materials in connection with the Rights Offering and any such other
offering materials and information as the Company may prepare or approve (the
“Other Materials”). You shall, however, have no obligation to cause copies of
the Rights Offering Materials or any Other Materials to be transmitted generally
to the Rights Holders. You agree to furnish no written material to Rights
Holders in connection with the Rights Offering other than the Rights Offering
Materials and the Other Materials. The Company agrees that no Rights Offering
Materials and Other Materials will be used in connection with the Rights
Offering or filed with the Commission or any Other Agency with respect to the
Rights Offering without your prior approval, which approval shall not be
unreasonably withheld or delayed.

 

  (c) Responsibility for and Verification of Rights Offering Materials. The
Company agrees that the Rights Offering Materials and any Other Materials have
been or will be prepared and approved by, and, except for statements included in
the Rights Offering Materials or any Other Materials in reliance upon and in
conformity with written information furnished to the Company by you expressly
for use therein, are the sole responsibility of the Company. The Company
acknowledges and agrees that you may use the Rights Offering Materials and the
Other Materials as specified herein without assuming any responsibility for
independent investigation or verification on your part, except for statements
included in the Rights Offering Materials or any Other Materials in reliance
upon and in conformity with written information furnished to the Company by you
expressly for use therein, and the Company represents and warrants to you that
you may rely on the accuracy and adequacy of any information delivered to you by
or on behalf of the Company without assuming any responsibility for independent
verification of such information or without performing or receiving any
appraisal or evaluation of the Company’s assets or liabilities, except with
respect to any statements contained in, or any matter omitted from, the Rights
Offering Materials or the Other Materials in reliance upon and in conformity
with information furnished or confirmed in writing by you to the Company
expressly for use therein. Any such investigation or verification by you, at
your sole discretion, shall not relieve the Company of any responsibility for
the Rights Offering Materials, the Other Materials or for its representations,
warranties or indemnities contained herein.

 

4



--------------------------------------------------------------------------------

Section 3. Covenants of the Company.

The Company covenants and agrees with you that:

 

  (a) Information for Rights Holders. At or before the commencement of the
Rights Offering, the Company shall cause to be issued a press release setting
forth the material terms of the Rights Offering, and the Company shall cause to
be delivered in a timely manner to each Rights Holder the Prospectus, a
Subscription Rights Certificate or Subscription Rights Certificates representing
such Rights Holder’s Rights, the Instructions as to Use of Ruth’s Hospitality
Group, Inc. Subscription Rights Certificates and the Notice of Guaranteed
Delivery and any other appropriate Rights Offering Materials or Other Materials
prepared or approved by the Company expressly for use by Rights Holders in
connection with the Rights Offering (in each case, to the extent described in
the Prospectus). Thereafter, to the extent practicable, the Company shall cause
copies of such materials to be mailed to each person who makes a reasonable
request therefor.

 

  (b) Prior Consent for Amendments and Supplements. The Company will not amend
or supplement the Rights Offering Materials (including any documents
incorporated by reference therein), or prepare or approve any Other Materials
for use in connection with the Rights Offering, without your prior approval,
which approval shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, nothing in this Agreement will prevent the Company from making
any amendment or supplement to the Registration Statement or Prospectus required
under Section 3(c) hereof or if such materials do not conform in all material
respects to the requirements of the Securities Act and the rules and regulations
of the Commission thereunder and the Exchange Act, as applicable; provided,
however, that the Company will provide a copy of any such amendment to you in
advance of its preparation and distribution.

 

  (c)

Preparation and Filing of Amendments and Supplements. If prior to the
consummation or termination of the Rights Offering, any event shall occur or
condition shall exist as a result of which the Registration Statement and
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or would make it necessary to correct any material misstatement
in any earlier communication with respect to the Rights Offering, or, if for any
other reason it will be necessary during such period to amend or supplement the
Registration Statement or Prospectus or to file under the Exchange Act any
document incorporated by reference in the Registration Statement and Prospectus
in order to comply with the Exchange Act, the Company will notify you promptly
of such event or reason and will prepare and file with the Commission an
appropriate amendment or supplement to the Registration Statement and Prospectus
so that the statements in the Registration Statement and Prospectus, as

 

5



--------------------------------------------------------------------------------

 

so amended or supplemented, will not, in the light of the circumstances when
such event occurs or such condition exists, be misleading, or so that the
Registration Statement and Prospectus will correct such statement or omission or
effect such compliance in all material respects. The Company will advise you
promptly if any information previously provided becomes inaccurate in any
material respect.

 

  (d) Disclosure of Events Relating to the Rights Offering. The Company shall
advise you promptly of (i) the time when any post-effective amendment to the
Registration Statement becomes effective, (ii) the occurrence of any event of
which the Company is aware and which would reasonably be expected to cause the
Company to withdraw, rescind, terminate or materially modify the Rights
Offering, (iii) any proposal or requirement to make, amend or supplement any
filing required by the Securities Act in connection with the Rights Offering or
to make any filing in connection with the Rights Offering pursuant to any other
applicable law, rule or regulation, (iv) the issuance by the Commission or any
Other Agency of any comment or order or the taking of any other action
concerning the Rights Offering (and, if in writing, the Company will furnish you
with a copy thereof), (v) the suspension of qualification of the Rights or the
Common Stock in any jurisdiction, (vi) any material developments in connection
with the Rights Offering which are known by the Company, including, without
limitation, the commencement of any lawsuit concerning the Rights Offering and
(vii) any other information relating to the Rights Offering, the Rights Offering
Materials or this Agreement that you may from time to time reasonably request.

 

  (e) Use of Dealer Manager’s Name or Likeness in Connection with the Rights
Offering. The Company agrees that, except as required by law, any reference to
you in your capacity as Dealer Manager hereunder in the Rights Offering
Materials or any Other Materials, or in any newspaper announcement or press
release or other document or communication, is subject to your prior written
approval, which you may give or withhold in your reasonable discretion. If you
resign prior to the dissemination of any such Rights Offering Materials or any
Other Materials, or any such newspaper announcement or press release or other
document or communication, no reference shall be made therein to you, despite
any prior written approval that you may have given therefor.

 

  (f)

Right to Withdrawal. In the event that (i) the Company uses or permits the use
of any Rights Offering Materials or Other Materials in connection with the
Rights Offering or files any such material with the Commission or any other
agency without your prior approval (which such approval shall not have been
unreasonably withheld or delayed), (ii) the Company has breached in any material
respect its representations, warranties, agreements or covenants herein or in
the Engagement Letter, or failed to perform in any material respect its
obligations herein or in the Engagement Letter, (iii) at any time during the
Subscription Period, a stop order suspending the effectiveness of the
Registration Statement has been issued or a proceeding for that purpose shall
have been instituted or shall be pending, or a request to the Company for
additional information on the part of

 

6



--------------------------------------------------------------------------------

 

the Commission has not been satisfied to your reasonable satisfaction or there
has been issued, at any time during the Rights Offering, any temporary
restraining order or injunction restraining or enjoining you from acting in your
capacity as Dealer Manager hereunder and such temporary restraining order or
injunction is then in effect and has not been stayed or vacated, or (iv) the
Company has amended any material terms of the Rights Offering without your prior
consent (which such consent shall not have been unreasonably withheld or
delayed), then you shall be entitled to withdraw as Dealer Manager in connection
with the Rights Offering without any liability or penalty to you or any
Indemnified Person (as hereinafter defined), and you shall remain entitled to
the indemnification provided in Section 7 hereof.

 

  (g) Registration of Securities. The Company shall cooperate with you and your
counsel in connection with the registration or qualification of the Securities
for offer and sale under the state securities or blue sky laws of such
jurisdictions as you may reasonably request, to continue such registration or
qualification in effect so long as reasonably required for distribution of the
Securities and to file such consents to service of process or other documents as
may be necessary in order to effect such registration or qualification;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation in any jurisdiction in which it is
not now so qualified or to take any action that would subject it to general
consent to service of process or taxation other than as to matters and
transactions relating to the Registration Statement, the Prospectus or the
offering or sale of the Securities, in any jurisdiction in which it is not now
so subject.

 

  (h) Provision of Financial Statements. Prior to the consummation or
termination of the Rights Offering, the Company shall furnish to you, a
reasonable time prior to their filing with the Commission, a copy of any
financial statements, if any, of the Company and its consolidated subsidiaries
for any period subsequent to the period covered by the financial statements
appearing in the Prospectus.

 

  (i) Compliance with Securities Laws. The Company will comply with the
applicable provisions of the Securities Act and the Exchange Act, and other
applicable securities laws in all material respects.

 

  (j) Lists of Rights Holders. The Company, to the extent the Company has such
information, will cause you to be provided with cards or lists or other records
in such form as you may reasonably request showing the names and addresses of,
and the number of Rights held by, the Rights Holders, as of the first date of
the Subscription Period and will cause you to be advised from time to time as is
reasonably practicable during the Subscription Period as to any transfers of
record of Rights and will update or provide such other information from time to
time as reasonably requested by you during the term of this Agreement. You agree
to use such information only in connection with the Transactions and not to
furnish such information to any other person except in connection with the
Transactions.

 

7



--------------------------------------------------------------------------------

  (k) Daily Updates. The Company will instruct the Subscription Agent to advise
you each business day if reasonably practicable during the Subscription Period
as to the number of Underlying Shares that have been subscribed pursuant to the
Rights Offering, and, if available, the names and addresses of Rights Holders
that have exercised any or all of their Rights and subscribed Underlying Shares,
and as to such other matters in connection with the Rights Offering as you may
reasonably request.

 

  (l) Use of Proceeds. The Company will use the net proceeds received by it in
connection with the Rights Offering in the manner specified in the Registration
Statement and Prospectus under the caption “Use of Proceeds.”

 

  (m) Approval for Listing and Trading. Subject to meeting the listing
requirements of the NASDAQ Stock Market, the Company will use its reasonable
best efforts to cause the Securities to be approved for trading and listing on
the NASDAQ Global Select Market.

 

  (n) Other Obligations. The Company shall use its reasonable best efforts to do
and perform all things required or necessary to be done and performed under this
Agreement by the Company prior to the consummation of the Rights Offering and to
satisfy all conditions precedent to your obligation to render services pursuant
to this Agreement.

Section 4. Compensation and Expenses.

 

  (a) Fees. The Company will pay to you, as compensation for your services to
the Company hereunder, the fee as set forth in the Engagement Letter when and as
required by the Engagement Letter.

 

  (b)

Reimbursement for Expenses. Whether or not any Underlying Shares are subscribed
for and purchased pursuant to the Rights Offering, the Company shall reimburse
you promptly upon your demand and receipt of invoices for all reasonably
incurred fees, costs and out-of-pocket expenses relating to or arising out of
the Rights Offering, including the reasonable documented fees, costs and
expenses of the your counsel, and the reasonable documented fees, costs and
expenses of any other independent experts retained by you with the Company’s
prior written consent in connection with their representation of you in
connection herewith and with the Rights Offering, provided that such
reimbursement shall not exceed $250,000 in the aggregate (and except for any
fees and expenses of counsel relating to matters covered under Section 7 of this
Agreement, the reimbursement of which shall be as set forth in such Section).
The Company also agrees to pay all of its fees, costs and expenses incurred
relating to or arising out of the Transactions, the performance of its
obligations under this Agreement and the Transactions including, without
limiting the generality of the foregoing, (i) all fees and expenses relating to
the preparation and printing (including word processing and duplication costs)
and filing, mailing and publishing of the Rights Offering Materials (including
all exhibits, amendments and supplements thereto),

 

8



--------------------------------------------------------------------------------

 

(ii) all fees and expenses of other persons rendering services on the Company’s
behalf in connection with the Rights Offering, including the Agents, and all
fees and expenses relating to the appointment of such persons, (iii) all
advertising charges incurred by the Company in connection with the Rights
Offering, including those of any public relations firm or other person or entity
rendering services in connection therewith, (iv) all fees, if any, payable to
brokers or dealers in securities (including you), banks, trust companies and
other financial intermediaries as reimbursement for their customary mailing and
handling expenses incurred in forwarding the Rights Offering Materials to their
customers, (v) all fees and expenses payable in connection with the registration
or qualification of the Securities under state securities or blue sky laws,
(vi) all listing fees and any other fees and expenses incurred in connection
with the listing on the NASDAQ Global Select Market of the Securities and
(vii) the filing fee of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) relating to the Rights Offering. Notwithstanding anything contained
herein to the contrary, all expense payments and reimbursements hereunder shall
be subject to the aggregate expense reimbursement limitation set forth in the
Engagement Letter (and shall be aggregated with all other expenses paid or
payable by the Company to you under the Engagement Letter for calculating
whether such limitation has been met).

Section 5. Certain Representations and Warranties by the Company.

The Company represents and warrants to and agrees with you that as of the date
hereof and the first date of the Subscription Period, during the period of the
Subscription Period and as of the date when the Underlying Shares are issued to
the Rights Holders who exercise the Rights (the “Settlement Date”) in each case
(other than those representations set forth in (e) through (h) below), except as
set forth in the Registration Statement and Prospectus or the documents
incorporated by reference therein:

 

  (a) Incorporation and Good Standing of the Company. The Company is a Delaware
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or the ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or to be
in good standing, considering all such cases in the aggregate, would not
reasonably be expected to result in any material adverse change in the financial
position, or results of operations of the Company and its affiliates, taken as a
whole (a “Material Adverse Effect”).

 

  (b) Incorporation and Good Standing of Subsidiaries. Each subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
such subsidiary’s business or the ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or to be
in good standing, considering all such cases in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

  (c) Agreements. The Company has the corporate power and authority to take and
has duly taken all action necessary under its governing instruments to commence
and consummate the Rights Offering, to execute and deliver this Agreement, the
Engagement Letter and the stock purchase agreement dated December 22, 2009 (the
“Stock Purchase Agreement”) related to a concurrent proposed private placement
(the “Private Placement”) of 25,000 shares (the “Preferred Shares”) of the
Company’s new class of Series A 10% convertible preferred stock, par value $0.01
per share (the “Preferred Stock”) to affiliates of Bruckmann, Rosser, Sherrill &
Co., L.L.C., and to perform its obligations under this Agreement, the Engagement
Letter and the Stock Purchase Agreement. This Agreement, the Engagement Letter
and the Stock Purchase Agreement have been duly executed and delivered on behalf
of the Company and, assuming due authorization, execution and delivery of this
Agreement and the Engagement Letter by you, and the Stock Purchase Agreement by
the other parties thereto, each of this Agreement, the Engagement Letter and the
Stock Purchase Agreement is a legal, valid and binding obligation of the Company
and will be enforceable against the Company in accordance with its terms, except
that such enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally, general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law) and concepts of faith and fair dealing.

 

  (d) Status of Registration Statement. Neither the date of this Agreement is,
nor the consummation of the Rights Offering will be, more than three years
subsequent to the initial effective date of the Registration Statement. At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) of the Securities and at the date of this
Agreement, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 of the Securities Act, including (x) neither the Company nor any
subsidiary of the Company in the preceding three years having been convicted of
a felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order, as described in Rule 405 of the Securities Act,
and (y) the Company, in the preceding three years, not having been the subject
of a bankruptcy petition or insolvency or similar proceeding, not having a
registration statement be the subject of a proceeding under Section 8 of the
Securities Act, and not having been the subject of a pending proceeding under
Section 8A of the Securities Act in connection with the offering of the
Securities, all as described in Rule 405 of the Securities Act. The Company has
paid the required Commission filing fees relating to the Securities.

 

  (e)

Registration Statement and Prospectus. The Company has filed or will have filed
at commencement of the Rights Offering the Registration Statement, the
Prospectus and all other documents required to be filed at that time pursuant to
the Securities Act and the rules and regulations promulgated by the Commission
thereunder and pursuant to all other applicable rules and regulations of the

 

10



--------------------------------------------------------------------------------

 

Commission and Other Agencies, copies of which (including the documents filed or
to be filed therewith as exhibits thereto) in the form filed or to be filed,
have been or will be promptly furnished to you.

 

  (f) No Material Omissions. Each of the Rights Offering Materials and Other
Materials, including any amendments or supplements thereto and including
documents incorporated by reference therein, as from the first day of the
Subscription Period until and including the Settlement Date, (i) conform and (if
amended or supplemented, as amended or supplemented) will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations of the Commission thereunder and the Exchange Act, as applicable,
and (ii) do not contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein not misleading, in
light of the circumstances under which they are made.

 

  (g) Documents Incorporated by Reference. The documents incorporated by
reference or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, at the time they were or hereafter are filed with
the Commission, complied in all material respects with the requirements of the
Exchange Act.

 

  (h) Fair and Accurate Summaries. The information in the Registration Statement
and Prospectus under the captions “Description of Capital Stock” (as such
description may be modified by any document incorporated by reference into the
Registration Statement and Prospectus after the date hereof, with respect to
changes in the amended and restated certificate of incorporation after the date
hereof), “The Rights Offering” and “Certain Material U.S. Federal Income Tax
Considerations,” to the extent that it constitutes summaries of legal matters or
documents referred to therein, fairly and accurately summarizes the matters
referred to therein in all material respects.

 

  (i) Capital Stock. The Company has the authorized equity capitalization set
forth in the Registration Statement and Prospectus. All of the outstanding
capital stock of the Company conforms in all material respects to the
description thereof in the Registration Statement and Prospectus, has been duly
authorized and validly issued, is fully paid and nonassessable and was not
issued in violation of any preemptive or similar rights.

 

  (j) No Violation of Existing Laws or Instruments. The Company is not in
violation or default of (i) any of the provisions of the organizational or
governing documents of the Company, (ii) any U.S. and non-U.S. law, rule or
regulation applicable to the Company, (iii) any order, judgment or decree
applicable to the Company or by which any property or asset of the Company may
be bound or (iv) any of the terms and provisions of any loan or credit
agreement, indenture, mortgage note or other agreement or instrument to which
the Company is a party or by which the Company or any of its properties or
assets is or may be bound; except with respect to clauses (ii) and (iv) above,
for such violation, or defaults would not reasonably be expected to have a
Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

  (k) Transaction Will Not Violate Existing Laws or Instruments. None of the
Transactions will (i) conflict with or result in a violation of any of the
provisions of the organizational or governing documents of the Company,
(ii) conflict with or violate in any material respect any U.S. and non-U.S. law,
rule or regulation applicable to the Company, (iii) any order, judgment or
decree applicable to the Company or by which any property or asset of the
Company is or may be bound or (iv) result in a breach of any of the terms or
provisions of, or constitute a default (with or without due notice and/or lapse
of time) under, any loan or credit agreement, indenture, mortgage, note or other
agreement or instrument to which the Company is a party or by the Company or any
of its properties or assets is or may be bound; except with respect to clauses
(ii) and (iv) above, for such violation, or defaults would not reasonably be
expected to have a Material Adverse Effect.

 

  (l) Compliance with Securities Laws. The Transactions will comply in all
material respects with the Securities Act, the Exchange Act and all other
applicable requirements of applicable U.S. and non-U.S. federal, state and local
law, including, without limitation, any applicable regulations of the Commission
and any other U.S. and non-U.S. regulatory or governmental authority.

 

  (m) Rights. The Rights conform in all material respects to the description
thereof contained in the Registration Statement and Prospectus, have been duly
authorized for issuance, and, when issued in accordance with such authorization,
will constitute legal, valid and binding obligation of the Company and will be
enforceable against the Company in accordance with their terms, except that such
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws now or hereafter in
effect relating to creditors’ rights generally, general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law) and concepts of faith and fair dealing.

 

  (n) Issuance of Underlying Shares. The issuance of the Underlying Shares has
been duly and validly authorized and, such Underlying Shares, when issued and
delivered against payment therefor in accordance with the terms of the Rights
Offering, will be duly and validly issued, fully paid and nonassessable, with no
violation of any preemptive or similar rights, and will conform in all material
respects to the description of the Common Stock in the Registration Statement
and Prospectus. There are, or will be prior to the commencement of the Rights
Offering, sufficient authorized shares of Common Stock of the Company to be
issued in connection with the Rights Offering, assuming all Underlying Shares
are fully subscribed for by the Rights Holders in connection with the Rights
Offering.

 

  (o)

Issuance of Preferred Shares. The issuance of the Preferred Shares has been duly
and validly authorized and, such Preferred Shares, when issued and delivered
against payment therefor in accordance with the terms of the Stock Purchase
Agreement, will be duly and validly issued, fully paid and nonassessable, with
no violation of any preemptive or similar rights, and will conform in all
material

 

12



--------------------------------------------------------------------------------

 

respects to the description of the Preferred Stock in the Registration Statement
and the Prospectus. There are, or will be prior to the completion of the Private
Placement, sufficient authorized shares of Preferred Stock of the Company to be
issued in connection with the Private Placement. The Common Stock issuable upon
conversion of the Preferred Shares has been duly and validly reserved for
issuance and, upon issuance in accordance with the terms of the Certificate of
Designations relating to the Preferred Stock, will be validly issued, fully paid
and nonassessable and will be free of liens other than restrictions on transfer
under the Stock Purchase Agreement and under applicable state and federal
securities laws.

 

  (p) No Further Authorizations or Approvals Required. No applicable judgments,
orders or decrees, consents, authorizations, approvals, orders, exemptions,
registrations, qualifications or other actions of, or filing with or notice to,
any governmental authority, the Commission or any other U.S. or non-U.S.
regulatory or governmental authority (collectively “Approvals”) are required in
connection with the execution and consummation of the Transactions, except for
(i) such Approvals which, considering all such Approvals in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (ii) those
that have been made or obtained and (iii) filings as may be required under the
Securities Act, the Exchange Act, the Trust Indenture Act, and state securities
and blue sky laws or as may be required by FINRA.

 

  (q) No Material Adverse Effects. Since the date of the latest audited
financial statements included in, or incorporated by reference into, the
Registration Statement and Prospectus there has not been a Material Adverse
Effect.

 

  (r) No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation pending or, to the knowledge of the Company, threatened
in writing against the Company before or brought by any court or other
governmental authority or arbitration board or tribunal that seeks to restrain,
enjoin, prevent the consummation of or otherwise questions the validity or
legality of the Transactions other than any action, suit, proceeding, inquiry or
investigation that would not have a Material Adverse Effect or a material
adverse effect on the power or ability of the Company to consummate the Rights
Offering or perform its obligations under this Agreement. No order preventing or
suspending the use of any Rights Offering Materials or Other Materials has been
issued by the Commission or any other U.S. or non-U.S. regulatory or
governmental authority.

 

  (s) Independent Accountants. KPMG LLP, the Company’s auditor, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

  (t)

Preparation of Financial Statements. The financial statements (including the
related notes) of the Company contained or incorporated by reference in the

 

13



--------------------------------------------------------------------------------

 

Rights Offering Materials comply as to form in all material respects with the
applicable requirements under the Securities Act and the Exchange Act; such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods covered
thereby and fairly present in all material respects the financial position of
the entities purported to be covered thereby at the respective dates indicated
and the results of their operations and their cash flows for the respective
periods indicated; and the financial information contained or incorporated by
reference in the Rights Offering Materials is derived from the accounting
records of the Company and its subsidiaries and fairly presents in all material
respects the information purported to be shown thereby. No other financial
statements or supporting schedules are required to be included in the Rights
Offering Materials.

 

  (u) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established.
Based on the most recent evaluation of its disclosure controls and procedures,
the Company is not aware of (i) any significant deficiencies or material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting. The Company is not aware of any change in its internal control over
financial reporting that has occurred during its most recent fiscal quarter that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

  (v) Intellectual Property Rights. The Company and each of its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
their businesses as now conducted, or if such Intellectual Property Rights are
not possessed such absence would not reasonably be expected to result in a
Material Adverse Effect. The expected expiration of any of such Intellectual
Property Rights would not result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received, any notice of infringement or
conflict with asserted Intellectual Property Rights of others.

 

14



--------------------------------------------------------------------------------

  (w) All Necessary Permits, etc. The Company and each of its subsidiaries
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, and neither the Company nor
any subsidiary has received, or has any reason to believe that it will receive,
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Effect.

 

  (x) Title to Properties; Validity of Leases. The Company and each of its
subsidiaries has good and marketable title to all of the real and personal
property and other assets reflected as owned in the financial statements
referred to in Section (t) above (or elsewhere in the Rights Offering
Materials), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, adverse claims and other defects, except would
not reasonably be expected to result in a Material Adverse Effect.

 

  (y) Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
or have properly requested extensions thereof and have paid all taxes required
to be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings or in any case in which
the failure to file would not reasonably be excepted to have a Material Adverse
Effect. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section (t) above in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its subsidiaries has not been
finally determined.

 

  (z) Insurance. Each of the Company and its subsidiaries are insured with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses including, but
not limited to, policies covering real and personal property owned or leased by
the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes. The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not reasonably be expected to result in a
Material Adverse Effect.

 

  (aa) Listing and Trading. As of the first date of the Subscription Period, the
Rights have been approved for listing and trading on the NASDAQ Global Select
Market. The Underlying Shares will have been, prior to the Settlement Date,
approved for listing and trading on the NASDAQ Global Select Market.

 

15



--------------------------------------------------------------------------------

  (bb) Company Not an “Investment Company”. The Company is not and, after giving
effect to the Rights Offering and the Private Placement, as described in the
Rights Offering Materials or Other Materials, will not be required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.

 

  (cc) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended,
and the regulations and published interpretations thereunder (the “Code”) of
which the Company or such subsidiary is a member. To the knowledge of the
Company, no “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

 

  (dd) Statistical and Market Related Data. The statistical, demographic and
market related data included in the Registration Statement or Prospectus and the
documents incorporated by reference therein are based on or derived from sources
that the Company believes to be reliable and accurate or represent the Company’s
good faith estimates that are made on the basis of data derived from such
sources.

 

  (ee) Dividend Restrictions. Except as disclosed in the Rights Offering
Materials, no subsidiary of the Company is prohibited or restricted, directly or
indirectly, from paying dividends to the Company, or from making any other
distribution with respect to such subsidiary’s equity securities or from
repaying to the Company or any other subsidiary of the Company any amounts that
may from time to time become due under any loans or advances to such subsidiary
from the Company or from transferring any property or assets to the Company or
to any other subsidiary.

 

16



--------------------------------------------------------------------------------

  (ff) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

  (gg) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending.

 

  (hh) Office of Foreign Assets Control. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of this offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

Section 6. Conditions of Obligation.

Your obligation to act as Dealer Manager hereunder will at all times be subject
to the conditions that:

 

  (a) Bring-Down of Representations and Warranties. All representations and
warranties of the Company contained in Section 5 of the Agreement are, as of the
date of this Agreement, and shall be, as of the Settlement Date, true and
correct as if made at such times.

 

17



--------------------------------------------------------------------------------

  (b) Compliance with Covenants. The Company at all times during the Rights
Offering will have performed, in all material respects, all of its covenants,
agreements and other obligations required to be performed under this Agreement.

 

  (c) Effectiveness of Registration Statement. No stop order suspending the
effectiveness of the Registration Statement shall be in effect, and, to the
knowledge of the Company, no proceedings for such purposes shall be pending
before or threatened by the Commission.

 

  (d) Effectiveness of Registration Statement. It shall not have become unlawful
under any law, rule or regulation, Federal, state or local, for you to render
services pursuant to this Agreement, or to continue so to act, as the case may
be.

 

  (e) Opinions. The Company shall have caused to be delivered to you a signed
opinion of Kirkland & Ellis LLP, counsel for the Company, (i) on the first day
of the Subscription Period, dated the date of delivery thereof, which opinion
shall be substantially in the form set forth previously agreed to by you and
Kirkland & Ellis LLP, and (ii) on the Settlement Date, dated the date of
delivery thereof, which opinion shall confirm the opinions delivered pursuant to
subparagraph (i) above.

 

  (f) 10b-5 Statements. The Company shall have caused to be delivered to you a
signed 10b-5 statement of Kirkland & Ellis LLP, counsel for the Company, (i) on
the first day of the Subscription Period, dated the date of delivery thereof,
and (ii) on the Settlement Date, dated the date of delivery thereof, which
statement shall be substantially in the form previously agreed to by you and
Kirkland & Ellis LLP.

 

  (g) Comfort Letter. On the (i) first day of the Subscription Period, dated the
date of delivery thereof, and (ii) Settlement Date, dated the date of delivery
thereof, the Dealer Manager shall have received from KPMG LLP a letter, in form
and substance satisfactory to the Dealer Manager, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
dealer managers with respect to financial information contained in the
Prospectus.

 

  (h) Officers’ Certificates. The Company will have furnished or caused to be
furnished to you, on each of the first day of the Subscription Period and the
Settlement Date, a certificate of the Chief Executive Officer or Chief Financial
Officer of the Company as to the matters set forth in subsections (a) and (b) of
this Section, including, in the case of subsection (a), at and as of such dates
(as if made on such dates).

 

  (i) Additional Documents and Certificates. Your counsel shall have been
furnished with an incumbency certificate and secretary’s certificate containing
customary certifications.

 

18



--------------------------------------------------------------------------------

Section 7. Indemnification.

 

  (a)

Indemnification of the Dealer Manager. The Company agrees: (i) to indemnify and
hold you and any officer, director, partner, stockholder, employee or agent
(including, for the purposes of this Section 7, any broker-dealer acting on your
behalf and at your request in connection with the Rights Offering) of you or any
of such affiliated companies and any entity or person controlling (within the
meaning of Section 20(a) of the Exchange Act) you, including any affiliated
companies (collectively, the “Indemnified Persons”) harmless against any losses,
damages, liabilities or claims (or actions in respect thereof) to which you may
become subject, under the Securities Act, Exchange Act or otherwise, insofar as
such losses, claims, damages or liabilities to which you may become subject
(A) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Rights Offering Materials or any
Other Materials, including the Registration Statement and the Prospectus, or any
of the documents incorporated by reference therein, or in any amendment or
supplement to any of the foregoing, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, (B) arise out of or are based upon any
breach by the Company of any representations or warranties or failure by the
Company to comply with any of its obligations, covenants or agreements contained
herein, (C) arise out of any actions taken or omitted to be taken by an
Indemnified Person at the written request or with the written consent of the
Company or in conformity with actions taken or omitted to be taken by the
Company or (D) arise out of or are based upon a withdrawal, rescission,
termination or modification of or a failure by the Company to make or consummate
the Rights Offering except to the extent any such withdrawal, rescission,
termination or modification have been determined in a final and non-appealable
judgment by a court of competent jurisdiction to have resulted from your gross
negligence, bad faith or willful misconduct; and (ii) to indemnify and hold you
harmless against any and all other losses, damages, liabilities or claims (or
actions in respect thereof) that otherwise arise out of or are based upon or
asserted against you by any person, including, but not limited to, stockholders
of the Company, in connection with or as a result of your acting as Dealer
Manager in connection with the Rights Offering or that arise in connection with
any other matter referred to in this Agreement, except to the extent any such
losses, damages, liabilities or claims referred to in this clause have been
determined in a final and non-appealable judgment by a court of competent
jurisdiction to have (i) resulted from your gross negligence, bad faith or
willful misconduct or (ii) arisen of untrue statement or omission made in the
Rights Offering Materials or any Other Materials in reliance upon and in
conformity with written information furnished to the Company by you expressly
for use therein. In the event that you become involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
stockholders of the Company, in connection with any matter referred to in this
Agreement, the Company also agrees periodically to reimburse you on demand for
your legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The Company also agrees that
neither you nor any of

 

19



--------------------------------------------------------------------------------

 

your affiliates, nor any partners, directors, officers, consultants, agents,
employees or controlling persons (if any), as the case may be, of you or any
such affiliates, shall have any liability to the Company or any person asserting
claims on behalf of or in right of the Company for or in connection with any
matter referred to in this Agreement except to the extent that any loss, damage,
expense, liability or claim incurred by the Company results from your gross
negligence, bad faith or willful misconduct in performing the services that are
the subject of this Agreement or the Engagement Letter or to the extent such
liability arises out of an untrue statement or omission made in the Rights
Offering Materials or any Other Materials in reliance upon and in conformity
with written information furnished to the Company by you expressly for use
therein.

 

  (b) Notification. Promptly after receipt by you of notice of your involvement
in any action, proceeding or investigation, you shall, if a claim in respect
thereof is to be made against the Company under subsection (a) of this
Section 7, notify the Company in writing of such involvement, but the failure to
so notify the Company shall not relieve it from any liability which it may
otherwise have to you under subsection (a) of this Section 7 except to the
extent that the Company suffers the forfeiture of rights and defenses as a
result of such failure, and in no such event shall such failure relieve the
Company from any obligation to provide reimbursement and contribution to you.

 

  (c)

Contribution. If for any reason the indemnification provided for in subsection
(a) of this Section 7 is unavailable or insufficient to hold you harmless, then
the Company shall contribute to the amount paid or payable by you as a result of
such loss, damage, expense, liability or claim (or action in respect thereof)
referred to therein in such proportion as is appropriate to reflect the relative
benefits to the Company and its stockholders on the one hand and you on the
other hand in the matters contemplated by this Agreement as well as the relative
fault of the Company and you with respect to such loss, damage, expense,
liability or claim (or action in respect thereof) and any other relevant
equitable considerations, provided that you shall not be obligated to contribute
an amount in excess of the fees actually received by you pursuant to
Section 4(a) of this Agreement. The relative benefits of the Company and its
stockholders on the one hand and you on the other hand in the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(i) the total net proceeds (before deducting expenses) to the Company pursuant
to the Rights Offering (whether or not the Rights Offering is consummated) bears
to (ii) the fees actually received by you from the Company in connection with
your engagement hereunder (excluding any amounts paid as reimbursement of
expenses). The relative fault of the Company on the one hand and you on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by, or
relating to, the Company and its affiliates and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and you agree that it would not be just and
equitable if contribution pursuant to this subsection (c) were determined by

 

20



--------------------------------------------------------------------------------

 

pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this subsection (c). The
foregoing rights to indemnity and contribution shall be in addition to any other
right which you and the other Indemnified Persons may have against the Company
at common law or otherwise.

 

  (d) Reimbursement. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to in this Section 7 shall be deemed to include any documented
legal or other expenses reasonably incurred by such Indemnified Person in
connection with investigating or defending any such action or claim (including
appearing as a witness); provided, however, that in case any action, proceeding
or investigation shall be brought against or otherwise involve you that is also
brought against the Company, the Company shall be entitled to assume the defense
of any such action, proceeding or investigation with counsel reasonably
satisfactory to you. Upon assumption by the Company of the defense of such
action, proceeding or investigation, you shall have the right to participate in
such action, proceeding or investigation and to retain one counsel of your own,
but the Company shall not be liable to you under this subsection for any legal
fees and expenses of other counsel subsequently incurred by you in connection
with the defense thereof unless (i) the Company has agreed to pay such fees and
expenses, (ii) the Company shall have failed to assume the defense and employ
counsel reasonably satisfactory to you in a timely manner, (iii) counsel to the
Indemnified Person shall have reasonably concluded that there are legal defenses
reasonably likely to be available to it that are different from or in addition
to those available to the indemnifying person or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the indemnifying
person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicting interests
between them.

 

  (e) Reimbursement for Experts. The Company agrees to reimburse each
Indemnified Person for all documented and reasonably incurred expenses
(including fees and disbursements of counsel) as they are incurred by such
Indemnified Person in connection with investigating, preparing for, defending or
providing evidence (including appearing as a witness) with respect to or
settling any such action, claim, investigation, inquiry, arbitration or other
proceeding referred to in this Section 7 or enforcing this Agreement, subject to
the terms of paragraph (d) above.

 

  (f) Application to Affiliates and Related Parties. The reimbursement,
indemnity and contribution obligations of the Company under this Section 7 shall
be in addition to any liability that the Company may otherwise have at common
law or otherwise, shall extend upon the same terms and conditions to your
affiliates and the partners, directors, officers, consultants, agents, employees
and controlling persons (if any), as the case may be, of you and any such
affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, you, any such
affiliate and any such other person referred to above.

 

21



--------------------------------------------------------------------------------

  (g) No Settlement without Unconditional Release. The Company agrees that,
without your prior written consent, it will not settle, compromise or consent to
the entry of any judgment in or with respect to any pending or threatened claim,
action, investigation or proceeding in respect of which indemnification or
contribution could be sought under this Section 7 (whether or not you or any
other Indemnified Person is an actual or potential party to such claim, action,
investigation or proceeding), unless such settlement, compromise or consent
(i) includes an unconditional release of each Indemnified Person from all
liability arising out of such claim, action, investigation or proceeding.

Section 8. Termination; Survival

 

  (a) Termination. This Agreement may be terminated by the Dealer Manager at any
time upon notice to the Company if any of the conditions specified in Section 6
hereof shall not have been fulfilled at the time they are required to be
fulfilled by such Section 6. This Agreement shall terminate automatically upon
the expiration, termination or withdrawal of the Rights Offering, or upon the
Dealer manager’s withdrawal pursuant to Section 3(f).

 

  (b) Survival. The agreements and indemnities contained in Sections 4, 7, 9 and
this Section 8 and the representations and warranties of the Company set forth
in Section 5 hereof shall survive any termination or cancellation of this
Agreement, any completion of the engagement provided by this Agreement, any
investigation made by or on behalf of you, any of your officers or partners or
any person controlling you, any withdrawal, rescission, termination,
modification, expiration and closing of the Transactions and shall inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company, you and the Indemnified Persons.

Section 9. Miscellaneous.

 

  (a) No Assignment. This Agreement is made solely for the benefit of you, the
Company and with respect to Section 7 hereof any partner, director, officer,
agent, employee, affiliate or controlling person, and their respective
successors, assigns, heirs and legal representatives, and no other person will
acquire or have any right under or by virtue of this Agreement.

 

  (b) Partial Unenforceability. In the event that any provision hereof will be
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect or any other provision
hereof, which will remain in full force and effect.

 

  (a)

Notice. Except as otherwise expressly provided in this Agreement, whenever
notice is required by the provisions of this Agreement to be given to: (i) the
Company, such notice will be in writing addressed to the Company at Ruth’s

 

22



--------------------------------------------------------------------------------

 

Hospitality Group, Inc., 500 International Parkway, Suite 100, Heathrow, FL
32746, Attention: Chief Financial Officer; and (ii) you, such notice will be in
writing addressed to you, at Jefferies & Company, Inc., 520 Madison Avenue, New
York, NY 10022, Attention: General Counsel, Investment Banking.

 

  (b) Entire Agreement. This Agreement and the Engagement Letter contains the
entire understanding of the parties with respect to your acting as Dealer
Manager of the Rights Offering to the Company, superseding all other prior
agreements, understandings and negotiations with respect to such activities by
you. This Agreement may be executed in any number of separate counterparts, each
of which will be an original, but all such counterparts will together constitute
one and the same agreement. Facsimile signatures on counterparts of this
Agreement are authorized, and will have the same effect as though the facsimile
signatures were original executions, and this Agreement will be deemed executed
by a party when a signature page, or facsimile of a signature page, executed by
that party is transmitted to each of the other parties or as they have directed.

 

  (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of New York. Any right to trial by jury
with respect to any action or proceeding arising in connection with or as a
result of either your engagement or any matter referred to in this Agreement is
hereby waived by the parties hereto. The parties agree that any suit or
proceeding arising in respect of this Agreement or your engagement will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state court
located in New York County and the parties agree to submit to the jurisdiction
of, and to venue in, such courts.

 

  (d) Waiver of Jury Trial. Each party hereby agrees on its own behalf and, to
the extent permitted by applicable law, on behalf of their respective security
holders, to waive any right to a trial by jury with respect to any claim,
counterclaim or action arising out of or in connection with this agreement or
the transaction contemplated hereby.

 

  (e) “Business Day.” Time will be of the essence of this Agreement. As used
herein, the term “business day” will mean any day when the Commission’s office
in New York, N.Y. is open for business.

 

23



--------------------------------------------------------------------------------

Please sign and return to us a duplicate of this letter, whereupon it will
become a binding agreement.

 

Very truly yours, RUTH’S HOSPITALITY GROUP, INC. By:  

/s/ BRIAN JUDGE

Name:   Brian Judge Title:   Vice President and Controller JEFFERIES & COMPANY,
INC. By:  

/s/ JOHN B. TIBE

Name:   John B. Tibe Title:   Managing Director